DETAILED ACTION
This final office action has been issued in response to amendments received on 11/11/2020.  Claims 1, 3, 8, 10, 15 and 17 were amended.  No new claims were added or cancelled.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments, filed 11/11/2020, to claims 3, 10 and 17 are sufficient to overcome the objection to the aforementioned claims by removing the “level of hierarchy” lacking antecedent basis.  Accordingly, the objections to claims 3, 10 and 17 are withdrawn.
Applicant’s arguments in the Remarks, filed 11/11/2020, against the rejection of claims 15-20 have been considered but are found unpersuasive.  Applicant argues that “Claim 15 requires storage and processing components for a computer program product, such as storage media, program instructions and a processor. Applicant's specification discloses a ‘[u]ser client computer 102 and network server 112 may include respective sets of internal components 902a,b and external components 904a,b illustrated in FIG. 6.’ Paragraph [0071] Additionally, Applicant's specification discloses that [e]ach of the sets of internal components 902a,b includes one or more processors 906, one or more computer- readable RAMs 908 and one or more computer readable ROMs 910... and one or more operating systems 914 and one or more computer-readable tangible storage devices 916." Paragraph [0071]”, however the Examiner 
Applicant’s arguments regarding the rejection of claims 1-20 under 103 have been considered, but are found unpersuasive.
Applicant argues on page 7 of the Remarks that the Examiner fails to establish a prima facie case of obviousness because “[n]owhere does the peripheral device reference creating a new block or a new element by a peripheral device on a secondary blockchain that is to be terminated can be found in Grefan” and “the audit blockchain of Grefen is not saved to a secondary blockchain”, however the Examiner respectfully disagrees.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Grefen teaches that a secondary blockchain may be started “at any point” in order to enable processing of “subsets of the data stream . . . with little or no coordination between them, and the ability to terminate the processing [of] a subset, if needed” (para. [0068]).  Grefen further teaches that the “secondary chain may for instance be produced by any hardware or software component of a device” (para. [0070]). For example, Grefen discloses that one peripheral device such as a pressure sensor may be generate records of a secondary blockchain S2, terminate secondary chain S5 after which “later on, a new subchain of S2 may be generated” (para. [0071]).  Consequently, Grefen clearly discloses that peripheral devices can create new blocks/records of a secondary blockchain as well as terminate the secondary blockchains.  Therefore, the secondary blockchains can be temporary.  It is unclear why Applicant argues that the audit blockchain is not saved to a secondary blockchain as the 
Applicant argues on page 8 of the Remarks, filed 11/11/2020, that Grefen does not teach the limitation “creating, by the non-trusted node, a new block on a temporary blockchain located on the non-trusted node based on the read asset on the trusted node blockchain” because Grefen only discloses using metadata to implement properties of an audit blockchain and implement access privileges, however the Examiner respectfully disagrees.  The claims do not disclose that metadata cannot be used to implement the blockchains, so it is immaterial whether the audit blockchain uses metadata.  As discussed above, Grefan discloses generating, by a peripheral device, new records/blocks of a secondary/temporary blockchain by creating and terminating secondary/temporary blockchains on a peripheral device (i.e. blockchain located on the non-trusted node) based on reading audit data and records (i.e. assets) from a primary subchain of the audit blockchain (paras. [0068]-[0071]).  The new records/blocks of the secondary/temporary blockchains are generated based on the audit data and records of the primary subchain because the secondary/temporary blockchains are linked by hash to the records in the primary blockchain (see for example para. [0069] disclosing how B1.1 of secondary blockchain and B1 are “linked by hash, which ensures linkage by hash for all records of S1, analogously for the other secondary blockchains”).  Therefore, all secondary blockchains derive from and are based on records/assets read from the primary/trusted node blockchains.  Accordingly, Grefan discloses the limitations from which it is cited.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s remaining arguments filed 11/11/2020, with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered but are moot because newly added claim limitations requiring “adding data to the new block on the temporary blockchain" require new grounds of rejection under 35 USC § 103 necessitated by amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 recites a computer program product comprising one or more “computer-readable tangible storage media”.  Although Applicant’s Specification provides a definition for “computer readable storage medium” (emphasis added), Applicant’s Specification is silent as to computer readable storage media.  Similarly, although Applicant’s Specification discloses in para. [0014] that “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device” (emphasis added), Applicant’s Specification does not See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a recording medium (also called machine readable media and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of recording medium, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §1 01 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a recording medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).  Claims 16-20 inherit the deficiencies of claim 15 and are therefore similarly rejected as covering non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grefen (US 2017/0163733).
Grefen discloses the limitations of claim 1 substantially as follows:
	A method for accessing data in a network, the method comprising: 
reading a control blockchain, by a non-trusted node, to enable the non-trusted node to read an asset from a trusted node blockchain on a trusted node (paras. [0039], [0041]-[0042], [0045], [0049], [0060]-[0061], [0063], [0069], [0076], [0084], [0086], [0092], [0154], [0162]-[0163], [0165]-[0166]: reading from an audit blockchain (i.e. control blockchain) containing blockchain control data, by an tenant of a peripheral device (i.e. non-trusted node), in order to read records and audit data (i.e. assets) from a primary subchain (i.e. trusted node blockchain), which is stored on a trusted entity/blockchain store of management infrastructure (i.e. trusted node));
reading the asset on the trusted node blockchain by the non-trusted node (paras. [0039], [0045], [0049], [0060]-[0061], [0070]-[0071], [0163], [0165]-[0166]: reading from the subchain of the audit blockchain by the peripheral device); 
creating, by the non-trusted node, a new block on a temporary blockchain located on the non-trusted node based on the read asset on the trusted node blockchain (paras. [0060]-[0061], [0063], [0067]-[0071], [0074], [0092], [0127], [0163], [0166]-[0168]: creating, by the peripheral device such as a sensor device (i.e. non-trusted node), a new record/element/block of a secondary blockchain located on the peripheral device (i.e. located on the non-trusted node) that is to be terminated (i.e. temporary blockchain), where the records/blocks of the secondary blockchain are linked by hash to the records/assets read from the primary blockchain (i.e. based on the read trusted node blockchain)); 
adding data to the new block on the temporary blockchain (paras. [0060]-[0061], [0063], [0067]-[0071], [0074], [0092], [0127], [0163], [0166]-[0168]: generating new records/elements/blocks and adding measurement/audit data record into the new record /block of the secondary blockchain); and 
transmitting, by the non-trusted node, the  (paras. [0071], [0074], [0092], [0118], [0127], [0163], [0166]-[0168], [0177]: sending, by the peripheral device, the last elements (i.e. block) of the secondary blockchain to the management infrastructure (MI) be joined/added onto the primary subchain of the blockchain).
Grefen does not explicitly disclose that the peripheral device transmits the created new elements of a temporary secondary blockchain to the primary chain of a manufacturing infrastructure, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that peripheral device would do so because Grefen discloses that secondary blockchains can be terminated (para. [0071]) and that the peripheral devices run threads and processes on the blockchains on behalf of the tenants (para. 166) which may involve sending subchains and subchain 

	Regarding claims 2, 9, and 16, Grefen teaches the limitations of the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Grefen teaches the limitations of claims 2, 9 and 16 as follows:
wherein the control blockchain resides in a public network (para. [0106]: audit blockchain may be in a public blockchain).

	Regarding claim 8, Grefen teaches the limitations substantially as follows:
A computer system for accessing data in a network, comprising: 
	one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising: 
	reading a control blockchain, by a non-trusted node, to enable the non-trusted node to read an asset from a trusted node blockchain on a trusted node (paras. [0039], [0045], [0049], [0060]-[0061], [0063], [0069], [0076], [0086], [0092], [0154], [0162]-[0163], [0165]-[0166]: reading from an audit blockchain (i.e. control blockchain) containing blockchain control data, by an tenant of a peripheral device (i.e. non-trusted node), in order to read records (i.e. assets) from a primary subchain (i.e. trusted node blockchain) stored on a trusted entity/blockchain store of management infrastructure (i.e. trusted node))
reading the asset on the trusted node blockchain by the non-trusted node (paras. [0039], [0045], [0049], [0060]-[0061], [0163], [0165]-[0166]: reading from the subchain of the audit blockchain by the peripheral device); 
creating, by the non-trusted node, a new block on a temporary blockchain located on the non-trusted node based on the read asset on the trusted node blockchain: (paras. [0060]-[0061], [0063], [0067]-[0070], [0074], [0092], [0127], [0163], [0166]-[0168]: creating, by the peripheral device such as a sensor device (i.e. non-trusted node), a new record/element/block of a secondary blockchain located on the peripheral device (i.e. located on the non-trusted node) that is to be terminated (i.e. temporary blockchain), where the records/blocks of the secondary blockchain are linked by hash to the records/assets read from the primary blockchain (i.e. based on the read trusted node blockchain)); 
adding data to the new block on the temporary blockchain (paras. [0060]-[0061], [0063], [0067]-[0070], [0074], [0092], [0127], [0163], [0166]-[0168]: generating new records/elements/blocks and adding measurement/audit data record into the new record /block of the secondary blockchain); and 
transmitting, by the non-trusted node, the  (paras. [0071], [0092], [0118], [0127], [0163], [0166]-[0168], [0177]: sending, by the peripheral device, the last elements/records (i.e. block) of the secondary blockchain to the management infrastructure (MI) be joined/added onto the primary subchain of the blockchain).
Grefen does not explicitly disclose that the peripheral device transmits the created new elements of a temporary secondary blockchain to the primary chain of a manufacturing frastructure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that peripheral device would do so because Grefen discloses that secondary blockchains can be terminated (para. [0071]) and that the peripheral devices run threads and processes on the blockchains on behalf of the tenants (para. 166) which may involve sending subchains and subchain elements from the peripheral devices to the manufacturing infrastructure (paras. [0177], [0179]). 

	Regarding claim 15, Grefen teaches the limitations substantially as follows:
A computer program product for accessing data in a network, comprising: 
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising: 
reading a control blockchain, by a non-trusted node, to enable the non-trusted node to read an asset from a trusted node blockchain on a trusted node (paras. [0039], [0041]-[0042], [0045], [0049], [0060]-[0061], [0063], [0069], [0076], [0084], [0086], [0092], [0154], [0162]-[0163], [0165]-[0166]: reading from an audit blockchain (i.e. control blockchain) containing blockchain control data, by an tenant of a peripheral device (i.e. non-trusted node), in order to read records (i.e. assets) from a primary subchain (i.e. trusted node blockchain) stored on a trusted entity/blockchain store of management infrastructure (i.e. trusted node))
reading the asset on the trusted node blockchain by the non-trusted node (paras. [0039], [0045], [0049], [0060]-[0061], [0163], [0165]-[0166]: reading from the subchain of the audit blockchain by the peripheral device); 
creating, by the non-trusted node, a new block on a temporary blockchain located on the non-trusted node based on the read asset on the trusted node blockchain: (paras. [0060]-[0061], [0063], [0067]-[0071], [0074], [0092], [0127], [0163], [0166]-[0168]: creating, by the peripheral device such as a sensor device (i.e. non-trusted node), a new record/element/block of a secondary blockchain located on the peripheral device (i.e. located on the non-trusted node) that is to be terminated (i.e. temporary blockchain), where the records/blocks of the secondary blockchain are linked by hash to the records/assets read from the primary blockchain (i.e. based on the read trusted node blockchain)); 
adding data to the new block on the temporary blockchain (paras. [0060]-[0061], [0063], [0067]-[0071], [0074], [0092], [0127], [0163], [0166]-[0168]: generating new records/elements/blocks and adding measurement/audit data record into the new record /block of the secondary blockchain); and 
transmitting, by the non-trusted node, the  (paras. [0071], [0092], [0118], [0127], [0163], [0166]-[0168], [0177]: sending, by the peripheral device, the last elements/records (i.e. block) of the secondary blockchain to the management infrastructure (MI) be joined/added onto the primary subchain of the blockchain).
Grefen does not explicitly disclose that the peripheral device transmits the created new elements of a temporary secondary blockchain to the primary chain of a manufacturing frastructure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that peripheral device would do so because Grefen discloses that secondary blockchains can be terminated (para. [0071]) and that the peripheral devices run threads and processes on the blockchains on behalf of the tenants (para. 166) which may involve sending subchains and subchain elements from the peripheral devices to the manufacturing infrastructure (paras. [0177], [0179]). 

Claims 3-7, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grefen (US 2017/0163733), as applied to claims 1, 8 and 15, further in view of Kursun (US 2019/243572).
Regarding claims 3, 10 and 17, Grefen teaches the limitations of the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Grefen teaches the limitations of claims 3, 10 and 17 as follows:
control blockchain (paras. [0039], [0045], [0049], [0057], [0072]: audit blockchain coordinates actions of devices to establish an order between them (i.e. a level of hierarchy)).
Grefen does not explicitly teach the limitations of claims 3, 10 and 17 as follows:
wherein the trusted node resides on a level of hierarchy that is different from the blockchain 
However, in the same field of endeavor, Kursun teaches the limitations of claims 3, 10 and 17 as follows:
wherein the trusted node resides on a level of hierarchy that is different from the blockchain  (paras. [0015], [0020], [0043], [0047], [0076], [0080]: trusted nodes for one inner blockchain are on a different hierarchical level from trusted miner nodes for a second privacy level comprising an outer chain (i.e. different from a second blockchain level).
Kursun is combinable with Grefen because both are from the same field of endeavor of implementing blockchains in a distributed network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Kursun’s different level of hierarchies for the nodes and blockchains with the system of Grefen in order to enable different interconnected chains to have “different characteristics, attributes, or permissions” from one another (Kursun, para. [0076]).


Grefen does not explicitly teach the limitations of claims 4, 11 and 18 as follows:
wherein the trusted node blockchain includes sensitive personal information (SPI).
However, in the same field of endeavor, Kursun teaches the limitations of claims 4, 11 and 18 as follows:
wherein the trusted node blockchain includes sensitive personal information (SPI) (paras. [0043], [0077]-[0078]: data stored on nodes of the permissioned blockchain (i.e. trusted node blockchain) comprise personal identifying information).
Kursun is combinable with Grefen because both are from the same field of endeavor of implementing blockchains in a distributed network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Kursun’s method of storing sensitive personal information in permission blockchains with the system of Grefen in order to safely store personal data in blockchains by limiting exposure to private data to certain entities or users (Kursun, para. [0078]).

	Regarding claims 5, 12 and 19, Grefen teaches the limitations of the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Grefen does not explicitly teach the limitations of claims 5, 12 and 19 as follows:
wherein the non-trusted node and the trusted node reside on the same level of hierarchy.
However, in the same field of endeavor, Kursun teaches the limitations of claims 5, 12 and 19 as follows:
wherein the non-trusted node and the trusted node reside on the same level of hierarchy (paras. [0076]-[0078], [0086], [0088]: nodes of a permissioned block chain (i.e. trusted nodes) may form an interconnected network with nodes of a second nodal chain (i.e. non-trusted nodes) operating on the same or different regions of the hierarchy)
Kursun is combinable with Grefen because both are from the same field of endeavor of implementing blockchains in a distributed network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Kursun’s dynamic configuration of chains including interconnecting chains of nodes for permissioned and non-permissioned chains in same or different regions of a hierarchy with the system of Grefen in order to “increase storage efficiency” (Kursun, para. [0088]) and enable smart contracts to adaptively manage “a full life-cycle of data or a chain” (Kursun, para. [0086]).

	Regarding claims 6, 13 and 20, Grefen teaches the limitations of the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Grefen does not explicitly teach the limitations of claims 6, 13 and 20 as follows:
wherein the trusted node and the non-trusted node reside in separate regional blockchain networks.

wherein the trusted node and the non-trusted node reside in separate regional blockchain networks (paras. [0015], [0020], [0043], [0047], [0076]-[0078], [0080]: nodes for one inner blockchain storing personal identifying information that require permission (i.e. are on a permission blockchain) reside in a separate region of the block chain layer from nodes for a different chain storing non-critical data (i.e. non-trusted nodes).
Kursun is combinable with Grefen because both are from the same field of endeavor of implementing blockchains in a distributed network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Kursun’s different level of hierarchies for the nodes and blockchains with the system of Grefen in order to enable different interconnected chains to have “different characteristics, attributes, or permissions” from one another (Kursun, para. [0076]).

Regarding claims 7 and 14, Grefen teaches the limitations of the method of claim 1 and the computer system of claim 8.
Grefen teaches the limitations of claims 7 and 14 as follows:
wherein the control blockchain, the trusted node and the non-trusted node each have a plurality of miners to read and write to a plurality of blockchains (paras. [0076], [0162]-[0166], [0177]-[0178]: where the audit blockchain, manufacturing infrastructure (i.e. trusted node) and peripheral devices (i.e. non-trusted nodes) are used by a plurality of clients/tenants/miners to access chains from storage (i.e. read) and create blockchains and subchains (i.e. write) for storage).
Grefen does not explicitly teach the remaining limitations of claims 7 and 14 as follows:
each have a plurality of miners to read and write to a plurality of blockchains
However, in the same field of endeavor, Kursun teaches the limitations of claims 7 and 14 as follows:
each have a plurality of miners to read and write to a plurality of blockchains (paras. [0043], [0045]-[0046]: each has a plurality of miner nodes that read and write to a plurality of blockchains)
Kursun is combinable with Grefen because both are from the same field of endeavor of implementing blockchains in a distributed network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Kursun’s method of having a plurality of miners to read and write to the blockchains with the system of Grefen in order to strengthen the system by enabling transactions to only be verified upon receiving validation by a threshold number of miners that have verified the integrity of the pending transactions (Kursun, para. [0046]).

Conclusion 
For the above reasons, claims 1-20 are rejected.
Prior art not relied upon but applied/considered includes:
1) Kano (US 2019/0122186) disclosing public nodes including unreliable nodes (i.e. non-trusted nodes) and private reliable nodes (i.e. trusted nodes) 
2) Pen (US 2019/0279210) disclosing a hierarchal system of scalable blockchain nodes; and 
3) Smith (US 2019/044976) disclosing a hierarchical state driven machine and security manager to implement a more secure blockchain system. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHARON S LYNCH/Primary Examiner, Art Unit 2438